Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-10, 14, 15 and 17-28 are currently pending and amendments to the claims filed on 01/18/2022 are acknowledged.  

Information Disclosure Statement  
The three (3) information disclosure statements (IDS) submitted on 11/18/2021; 01/18/2022; 01/18/2022 were filed before the mailing date of the instant final action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith.   

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 01/18/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 01/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application no. 17/350939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


New Grounds of Rejections --- as necessitated by amendment and IDS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of “according to the method as described in the examples” in the last line, and however the said limitation is not clear because it fails to point out what is included or excluded by the claim language. Appropriate correction is requested.  


Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 4-10, 14, 15 and 17-28 are rejected under 35 USC 103 as being obvious over Murphy et al. (EP2566462A1, IDS of 11/18/2021) in view of Allphin et al. (US10,398,662B1) and Xiang et al. (WO2017/050259A1, IDS of 06/25/2021).  
Specifically, claims 1, 2, 4-10, 14, 15, 17-19, 21-26 and 28 are rejected by Murphy in view of Xiang; and 
Claims 20 and 27 are rejected by Murphy in view of Xiang and Allphin.  

Applicant claims including the below claim 1 filed 01/18/2022: 
    PNG
    media_image1.png
    640
    905
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Murphy teaches immediate release formulations and dosage forms of gamma-hydroxybutyrate (GHB) where the formulation comprises GHB in an amount of at least 95%, 96%, 97% or 98% (claim 8 of prior art) which overlaps the instant ranges of greater than 95% or 96-99.5% or 98-99% and at least one pharmaceutically acceptable excipients including binder (e.g., HPMC, HPC, EC, polyvinyl alcohol, HEC, povidone, covidone, etc.) in an amount of about 1% ([0038]) which overlaps or touches the instant range of 0.1 to 1.0%, lubricant such as magnesium aluminum silicate or magnesium stearate in an amount of 0.5 to 2% ([0035]) which overlaps the instant range of 0.1 to 2%. It is noted that the claimed fumed silica as the antistatic agent would be equivalent to talc or magnesium stearate as supported by the instant specification ([0110]), devoid evidence to the contrary; the formulation can be provided in the form of granules (e.g., [0062], [0069] & [0073]) wherein the particle size ranges from 45 to 850 microns (Table 4C) which may overlap the instant range of 150-500 microns (D50)  or 150-350 microns (D50); the formulation further comprises coating materials such as PVP, HPC, HPEC, PEG, HEC, etc. ([0034] and [0046]); the formulation is provided in the form of oral suspension ([0045]); the loss on drying was between 1.0 to 2.5% ([0052]) which overlaps the instant range of 0.05 to 1.5%; and the friability is about 0.02% ([0060]) which overlaps the instant range of less than 1.10% (instant claims 1, 2, 6-7, 9, 10 & 17-24 (in part)). 

Xiang teaches prodrugs of gamma-hydroxybutyric acid compound (GHB), compositions and uses thereof (title); the composition is used for solid formulation, e.g., for the sustained or controlled-release form ([0074]); the composition is orally administered in the form of granules, powders, pills, suspension, etc. ([0105]); the oral forms may have carriers such as HPMC, binders, lubricant such as magnesium stearate etc. and protective, enteric, or sustained release coatings ([0105]); and the compounds include the below structures ([0028], the Examples and claims 1 and 21 of prior art) (instant claims 1, 14-15 and 27 – compound of formula (2), controlled release, its coating):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    181
    462
    media_image3.png
    Greyscale

(s)-4-(2-amino-3-methylbutanoyloxy)butanoic acid

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

However, Murphy in view of Xiang does not expressly teach specific surface area of instant claim 4, bulk density of instant claims 5 and 8, loss on drying of instant claim 9, and friability of instant claim 10; and sphericity of instant claim 28.  However, such properties would be implicit because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  Thus, in the absence instant claims 4, 5 and 8-10 -properties). 
However, Murphy in view of Xiang does not expressly teach fumed silica of instant claims 20 and 27. The deficiencies are cured by Allphin.  
Allphin teaches GHB formulation containing GHB and excipients such as binders e.g., HPMC, etc. (col. 12, lines 55-67), glidant to facilitate powder flow by reducing interparticle friction and cohesion such as fumed silica, magnesium carbonate, in an amount of about 0.5 to 2% (col, 19, line 7); the formulation is provided in the form of extended release such as controlled release (col. 4, lines 30-35) or oral suspensions (e.g., col. 6, line 2 and line 47 and col. 7, line 9); and the formulation contains coating such as controlled release coating (col. 2, lines 17-24) (instant claims 20 and 27 –fumed silica). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Murphy is that Murphy does not expressly teach the exact ranges of API and friability of instant claims 1, 6, 17 and 18 and D50 particle size of instant claims 1 and 7, and D90 particle size of claim 2. 
2. The difference between the instant application and Murphy does not expressly the specific compounds of instant claims 1, 14, 15 and 27; and controlled release of instant claim 25 and controlled release coating of instant claim 26.  The deficiency is cured by Xiang. 

4. Although the applied art teaches overlapping amounts of API, binder and antistatic agent, the applied art does not expressly teach embodiments of instant claims 17-18. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the ranges of API, binder, antistatic agent, friability and particle size D50 of API with the claimed sizes without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although Murphy does not expressly teach D90 particles of less than 30microns, it would be optimized because smaller particles provide large surface areas which would improve bioavailability of API and thus, the claimed D90 would not be inventive devoid of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define gamma-hydroxybutyric acid (GHB) of Murphy with other specific compounds of Xiang and such further definition and selection of at least one species from Xiang would have achieved nothing more than the predictable results, absent evidence to the contrary is given. 
Although Xiang does not expressly teach  4-(((tert-butoxycarbonyl)glycyl)oxy) butanoic acid; 4-((D-valylDoxy)butanoic acid; 4-((L-alanyl)oxy)butanoic acid; 4-
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the immediate release pattern/formulation type of Murphy with controlled release pattern/oral suspension of Xiang as a matter of design of formulation release pattern depending on the intended purpose and thus selection of any release type would have yielded no more than intended predictable results, devoid of evidence to the contrary. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace magnesium stearate of Murphy with fumed silica of Allphin because they are equivalent in function, e.g., as the lubricant and/or glidant to facilitate API flow by reducing interparticle friction and cohesion unless evidence to the contrary is given.  

4.  The embodiments of instant claims 17-18 would be obvious because a reference(s) is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference(s) but the reference(s) (Murphy in view of Xiang) does not disclose the specific combination of variables (for example, the granulation comprising specific amounts of API, binder and antistatic agent), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of from Murphy and Xiang, e.g., both references teach granule and pharmaceutical composition comprising the same, overlapping amounts of GHB (at least 95% Murphy and Xiang), antistatic agent such as equivalent silica derivatives, talc, magnesium stearate (0.5-2% Murphy and Xiang), and binder such as HPMC (1% Murphy and Xiang) to prepare the claimed product.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new references. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/18/2021 prompted the new ground(s) of rejection presented in this Office action.  Further Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613